IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 121,944

                                           STATE OF KANSAS,
                                               Appellee,

                                                      v.

                                         JENNIFER L. GOODRO,
                                              Appellant.


                                   SYLLABUS BY THE COURT

1.
        Under Kansas statute, an officer may make a warrantless arrest if the officer has
probable cause to believe a person is committing or has committed a misdemeanor and
probable cause to believe the individual will not be apprehended unless the person is
immediately arrested.


2.
        To determine whether an officer has probable cause to believe an individual will
not be apprehended unless the person is immediately arrested, the court must consider the
totality of circumstances from the standpoint of an objectively reasonable police officer
and consider all the information in the officer's possession at the time of arrest, fair
inferences therefrom, and any other relevant facts, even if they may not be admissible on
the issue of guilt.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed June 11, 2021.
Appeal from Reno District Court; TIMOTHY J. CHAMBERS, judge. Opinion filed April 1, 2022. Judgment
of the Court of Appeals affirming the district court is affirmed. Judgment of the district court is affirmed.



                                                      1
        Corrine E. Gunning, of Kansas Appellate Defender Office, argued the cause and was on the
briefs for appellant.


        Andrew Davidson, senior assistant district attorney, argued the cause, and Kimberly A.
Rodebaugh, senior assistant district attorney, Thomas Stanton, district attorney, and Derek Schmidt,
attorney general, were with him on the brief for appellee.


The opinion of the court was delivered by


        STANDRIDGE, J.: The district court convicted Jennifer Lynn Goodro of felony
possession of methamphetamine, misdemeanor possession of drug paraphernalia with
intent to use, and misdemeanor theft after an inventory search following her arrest for the
theft. Goodro argues the district court should have suppressed the drug evidence because
the officer illegally arrested her rather than issuing her a notice to appear. But K.S.A. 22-
2401(c)(2)(A) provides that an officer may arrest an individual for a misdemeanor
offense if the officer has probable cause to believe the suspect committed the offense and
the suspect will not later be apprehended unless immediately arrested. Here, the totality
of circumstances existing at the time of the arrest establishes the officer had probable
cause to believe Goodro committed misdemeanor theft and Goodro would not be
apprehended. We therefore affirm Goodro's convictions.


                                                  FACTS


        An asset protection employee at the Walmart in Hutchinson, Kansas, detained
Goodro for trying to leave the store without paying for merchandise worth several
hundred dollars. Goodro identified herself as Jennifer Zorn but did not provide
identification. Walmart policy directs security personnel to contact law enforcement if the
dollar amount of the theft exceeds $25 and the suspect does not provide identification. So


                                                     2
the Walmart employee called law enforcement and advised dispatch he was holding an
individual named Jennifer Zorn in the store office based on suspicion of theft.


         Dispatch notified Hutchinson police officers Raven Boettger and Stephen Schaffer
and asked them to respond. The name Jennifer Zorn was added to the dispatch database.
Officer Schaffer arrived on the scene first with Officer Boettger arriving a few minutes
later.


         When Officer Boettger arrived, the Walmart employee recounted the facts
underlying the theft allegation. Officer Boettger asked Goodro a series of identification
questions. Officer Boettger asked if Goodro had a driver's license, and Goodro responded
that she did, but it recently was stolen. Officer Boettger asked Goodro's name, and
Goodro said her name was Jennifer Lynn Zorn. Goodro provided a date of birth, an
address in Lyons, Kansas (a town in a different county about 20 minutes away from
Hutchinson), and a phone number.


         Officer Boettger read Goodro her Miranda rights and questioned her for about 30
minutes. Officer Boettger asked Goodro about the theft. Goodro eventually admitted she
took the items out of the store without paying for them and intended to go back to Lyons
with the friend who drove her to the Hutchinson Walmart that day. Goodro asked if the
officer planned to arrest her. Officer Boettger said yes. When Goodro asked why, Officer
Boettger explained Goodro had a prior failure to appear, which suggested a history of
"not showing up to court." Goodro said she did not remember ever being arrested for a
failure to appear and asked for more details. Officer Boettger explained she did not have
details; she only knew Goodro had a failure to appear. Goodro worried about going to jail
without her medications and asked whether she could have her friend retrieve them from
the car. Officer Boettger agreed. Officer Boettger handcuffed Goodro and escorted her to
the patrol car. Officer Boettger then accompanied the friend to her car to retrieve
                                             3
Goodro's medications. The friend handed Goodro's backpack to Officer Boettger. After
searching the bag, Officer Boettger found Goodro's medication and driver's license,
which reflected her legal name, Jennifer L. Goodro.


      After they arrived at the jail, a booking deputy conducted an inventory search of
Goodro's medications. The deputy discovered four small circular tablets in a plastic
baggie. The pills did not have a corresponding prescription bottle. Officer Boettger asked
Goodro what the pills were. Goodro did not provide a clear answer. Officer Boettger and
the deputy later discovered these pills were clonazepam. Following the clonazepam
discovery, the deputy told Goodro she needed to do a strip search of Goodro's person.
Goodro complied. The deputy found a small plastic baggie containing a substance later
found to be methamphetamine.


      The State charged Goodro with possession of methamphetamine, a felony;
possession of drug paraphernalia, a misdemeanor; and misdemeanor theft. Goodro moved
to suppress the drugs and paraphernalia based on an illegal misdemeanor arrest. Goodro
relied on K.S.A. 22-2401(c)(2)(A), which limits a law enforcement officer's authority to
make an arrest for a misdemeanor offense to situations in which the officer has probable
cause to believe the suspect will not be apprehended.


      At the suppression hearing, Officer Boettger testified she arrested Goodro rather
than issuing a notice to appear because Goodro provided an inaccurate last name, lived in
a different city and had made statements about not being able to have transportation in
order to make it back to Hutchinson, and previously failed to appear in court when
required. The district court issued a written order denying Goodro's motion to suppress.
The court found Officer Boettger had probable cause to arrest Goodro under K.S.A. 22-
2401(c)(2)(A) because at the time of Goodro's arrest, the officer had the following
information: "The Defendant had not given her legal last name. The Defendant lived in
                                            4
another city and had transportation problems. The Defendant had a prior theft conviction
and a prior failure to appear."


       After a bench trial based on stipulated facts, the district court found Goodro guilty
of the methamphetamine charge, the paraphernalia charge, and the theft charge. The State
agreed to dismiss the clonazepam charge. Goodro appealed and a panel of the Court of
Appeals affirmed. State v. Goodro, No. 121,944, 2021 WL 2387722, at *4 (Kan. App.
2021) (unpublished opinion). Goodro petitioned for review of the panel's decision.


                                            ANALYSIS


       When a defendant moves to suppress evidence, the State bears the burden of
proving that the search and seizure were lawful. K.S.A. 22-3216(2). An appellate court
reviews a district court's decision on a motion to suppress in two steps. First, the appellate
court reviews the district court's factual findings to determine whether they are supported
by substantial competent evidence, which is legal and relevant evidence that a reasonable
person would find sufficient to support a conclusion. Second, the appellate court
examines the district court's ultimate legal conclusions de novo, without reweighing
evidence, assessing the credibility of witnesses, or resolving conflicts in the evidence.
State v. Guein, 309 Kan. 1245, 1251-52, 444 P.3d 340 (2019).


       We begin our analysis with the applicable statute, which permits a law
enforcement officer to arrest a person if


   • the officer has probable cause to believe that the person is committing or has
       committed a misdemeanor, and
   • the officer has probable cause to believe that the person will be apprehended only
       if the person is immediately arrested. K.S.A. 22-2401(c)(2)(A).
                                               5
Goodro agrees that Officer Boettger had probable cause to believe she committed
misdemeanor theft but disagrees that Boettger had probable cause to believe she would
be apprehended only if Boettger immediately arrested her.


       The district court found Officer Boettger had probable cause to believe Goodro
would not be apprehended unless arrested under K.S.A. 22-2401(c)(2)(A). At the time of
Goodro's arrest, Officer Boettger knew Goodro had not given her legal name, Goodro
lived in another city and had transportation problems, and Goodro had a prior theft
conviction and a prior failure to appear. In affirming the district court's decision, the
Court of Appeals panel focused on two facts: Goodro provided a misleading name and
had no photo identification. Goodro, 2021 WL 2387722, at *3. The panel held these two
facts provided the basis for the probable cause determination because Officer Boettger's
concerns "track[] with the assessment an objectively reasonable law enforcement officer
would make of the circumstances." 2021 WL 2387722, at *3. The panel reasoned:


               "Here, Officer Boettger confronted a female shoplifter without any photo
       identification who had presented herself to store security agents as Jennifer Zorn. She
       offered that misleading name to Officer Boettger. A law enforcement database linked the
       name as a likely alias for Jennifer Goodro. But even with that information, an objectively
       reasonable law enforcement officer would have had no way of confirming that the
       suspect detained at the store was in fact either Jennifer Zorn or Jennifer Goodro. The
       suspect may have (mis)appropriated those names and possibly other personal
       information, such as an address or birthday, of the real Jennifer Goodro precisely to
       stymie store personnel or law enforcement officers in the event of her detention for
       shoplifting.


               "Without some valid form of identification from the suspect, our hypothetical
       law enforcement officer would have had no reason, let alone probable cause, to believe
       issuing a notice to appear in the name of Jennifer Goodro would have been correct. The

                                                    6
       officer would have had only the suspect's word as to her true name. And that's not good
       enough. So the officer would recognize that the suspect probably could not be later
       apprehended if she were not actually Jennifer Goodro. Accordingly, viewed objectively,
       Officer Boettger had sufficient reason to arrest Goodro and have her booked on the
       misdemeanor theft charge consistent with both K.S.A. 22-2401(c)(2) and the Fourth
       Amendment. The booking process presumably confirmed Goodro's identity and
       generated information, such as mugshots and fingerprints, that could be used to establish
       the true identity of an unknown or deceptive arrestee." 2021 WL 2387722, at *3.


       The panel determined the transportation issues and the prior failure to appear
charge were insufficient to form the officer's basis for probable cause. The panel noted
(1) the statute is concerned with apprehending offenders, not their appearance in court;
(2) if Goodro bonded out of jail, her transportation issues still could prevent her from
going to court; (3) if Officer Boettger was satisfied she knew Goodro's identity and had
an address for her, Goodro's claimed transportation issues would not justify the
misdemeanor arrest; and (4) a single failure to appear charge at some indeterminate time
is not sufficient on its own to furnish probable cause. 2021 WL 2387722, at *3.


       Although we agree with the panel's conclusion that Officer Boettger had probable
cause to believe Goodro would not be apprehended unless arrested under K.S.A. 22-
2401(c)(2)(A), we disapprove of the panel's "divide and conquer" analysis of the facts in
reaching that conclusion. A probable cause determination depends on the totality of the
circumstances. See State v. Abbott, 277 Kan. 161, 164, 83 P.3d 794 (2004) (citing State v.
Payne, 273 Kan. 466, 474, 44 P.3d 419 [2002]). In general, when a motion to suppress
stems from an alleged lack of probable cause to arrest, courts examine the totality of the
circumstances from the standpoint of an objectively reasonable police officer. State v.
Ingram, 279 Kan. 745, 752, 113 P.3d 228 (2005). When we examine the totality of the
circumstances, we consider "'all of the information in the officer's possession, fair
inferences therefrom, and any other relevant facts, even if they may not be admissible on

                                                   7
the issue of guilt.'" State v. Ramirez, 278 Kan. 402, 406, 100 P.3d 94 (2004) (quoting
Abbott, 277 Kan. 161, Syl. ¶ 3). As the United States Supreme Court has explained in
discussing the totality-of-the circumstances approach to probable cause determinations:


               "'The process does not deal with hard certainties, but with probabilities. Long
       before the law of probabilities was articulated as such, practical people formulated certain
       common-sense conclusions about human behavior; jurors as factfinders are permitted to
       do the same—and so are law enforcement officers. Finally, the evidence thus collected
       must be seen and weighed not in terms of library analysis by scholars, but as understood
       by those versed in the field of law enforcement.'" Illinois v. Gates, 462 U.S. 213, 231-32,
       103 S. Ct. 2317, 76 L. Ed. 2d 527, reh'g denied 463 U.S. 1237 (1983).


       Our appellate courts have addressed probable cause in the context of K.S.A. 22-
2401(c)(2)(A) only a handful of times. See State v. Evans, 219 Kan. 515, 548 P.2d 772
(1976); State v. Latimer, 9 Kan. App. 2d 728, 687 P.2d 648 (1984); State v. Moats, No.
97,027, 2008 WL 624572 (Kan. App. 2008) (unpublished opinion). Each decision relied
on a totality of the circumstances analysis to determine whether probable cause existed to
believe an offender would not later be apprehended.


       In Evans, we found probable cause to support a reasonable belief the defendant
would not be apprehended unless immediately arrested when the defendant revealed he
was from out-of-state, he only was passing through, and he had immediate access to his
car. 219 Kan. at 520-22. Officers stopped three men, including Evans, at a service station
after receiving a call about an attempted drug theft at a pharmacy. The men matched the
description provided. On questioning, the men gave conflicting stories about their jobs
and their travel plans. The officers arrested the men and took them to the police station.
Evans signed a consent form giving officers permission to search his car. Evans told
officers the car belonged to him, and they would find drugs in the car during the search.
The officers found drugs and the State charged Evans with various drug-related crimes.
                                                    8
       Evans moved to suppress the drugs, arguing the officers obtained his consent to
search the car after an illegal arrest. He alleged the arrest was illegal because the officers
lacked probable cause to effect it. While Evans did not cite K.S.A. 22-2401(c)(2)(A) to
support his illegal arrest claim, this court analyzed Evans' claim under the statute. We
ultimately determined the totality of the facts available to the officers at the time of the
arrest gave them probable cause to believe that the offenders committed misdemeanor
attempted theft. We also determined the officers had probable cause at the time of arrest
to believe the men would not be apprehended unless arrested. We based this finding on
statements from the men revealing they were from out-of-state, they were only passing
through, and they had immediate access to their car. 219 Kan. at 520-22.


       In Latimer, a Court of Appeals panel held the aggregated acts of furnishing a false
identity, flight from an employee, and lack of positive identification established probable
cause to believe the defendant would not be apprehended unless immediately arrested.
Latimer, 9 Kan. App. 2d at 730. Latimer stole a pizza from a Pizza Hut and employees
contacted the police. One officer saw Steven Latimer fleeing on foot from a Pizza Hut
employee. The officer stopped Latimer and asked his name. Latimer told the officer his
name was Kenneth Q. Lindsay, and he provided two different home addresses. Latimer
advised the officer that he had no valid identification on him. After a brief investigation,
the officer arrested Latimer for the theft and transported him to the jail. The State charged
Latimer with theft of services and obstructing the officer's official duty by providing a
false name. The court convicted him of the obstruction charge. Latimer appealed.


       Latimer argued his arrest for the theft was illegal under what is now K.S.A. 22-
2401(c)(2)(A). He conceded the officer had probable cause to believe he committed the
theft, but he argued the officer did not have probable cause to believe Latimer would not
be apprehended unless arrested since he "supplied a plausible name and address to the
                                               9
officer." 9 Kan. App. 2d at 730. The Court of Appeals rejected Latimer's argument. The
panel noted Latimer did not have any identification on his person and provided a false
name and two conflicting addresses, so the officer was unable to verify Latimer's identity
in any way. The panel reasoned that to hold otherwise would allow any misdemeanor
suspect to give a false identity to prevent the arrest. 9 Kan. App. 2d at 730.


       In Moats, a Court of Appeals panel examined probable cause in the context of the
criminal deprivation of property—a truck. The panel held there was probable cause to
believe the defendant would not be apprehended unless immediately arrested when the
defendant insisted that he owned a truck that did not belong to him, he attempted to hide
the truck, and the truck was mobile. 2008 WL 624572, at *5. The defendant moved to
suppress evidence linking him to other crimes that officers discovered after his arrest for
criminal deprivation of property. In support of his motion to suppress, the defendant
argued his misdemeanor arrest was illegal under K.S.A. 22-2401(c)(2)(A). The district
court denied the motion, finding the officer had probable cause to believe Moats
committed the misdemeanor offense (i.e., borrowing his friend's truck and failing to
return it at the scheduled time) and probable cause to believe Moats would not be
apprehended unless arrested. Moats challenged the latter finding on appeal. The Court of
Appeals affirmed, concluding the officer had the requisite probable cause to believe
Moats would not be apprehended unless arrested. The panel based its conclusion on
evidence showing Moats was a potential flight risk, he insisted the truck belonged to him,
he tried to hide the truck by taking it to a different location, and he could have fled in the
truck at any point. 2008 WL 624572, at *5.


       Goodro does not dispute that Officer Boettger knew the following information
when Boettger effected the arrest: Boettger ran the name Zorn through dispatch and
received conflicting information about Goodro's name, Goodro was unable to provide
any documentation to verify her identity before the arrest, Goodro had a prior failure to
                                              10
appear charge, Goodro lived in a different city and county, and Goodro did not drive
herself from that city to Hutchinson.


          Perhaps individually none of these factors would support probable cause to believe
Goodro would not be apprehended unless Officer Boettger arrested her. But the probable-
cause standard is a practical, commonsense, nontechnical, and fluid concept that deals
with "the factual and practical considerations of everyday life on which reasonable and
prudent men, not legal technicians, act." Maryland v. Pringle, 540 U.S. 366, 370-71, 124
S. Ct. 795, 157 L. Ed. 2d 769 (2003). When we review the totality of the circumstances
from the objective standpoint of a reasonable law enforcement officer, we find the
undisputed factors presented here support the district court's practical, common-sense
finding. The facts and circumstances confronting Boettger were enough to warrant a
person of reasonable caution to believe that Goodro would not be apprehended if not
immediately arrested. Although our legal conclusion depends on a totality of the
circumstances analysis instead of the "divide and conquer" analysis used by the panel, we
affirm.


          Before closing, we briefly discuss the panel's comment, in dicta, about the
exclusionary rule. At the district court, Goodro asserted the illegal arrest amounted to an
unreasonable seizure violating the Fourth Amendment and section 15 of the Kansas
Constitution Bill of Rights and, as a result, the drug evidence seized from that illegal
seizure should be excluded. But Goodro cited no authority in her brief regarding why a
violation of the misdemeanor arrest statute requires application of a constitutional
remedy—i.e., the exclusionary rule. In dicta, the panel noted Goodro's failure to brief
whether the exclusionary rule is a proper remedy and observed that it could dismiss
Goodro's appeal for this reason alone. Instead, the panel chose to assume, without
finding, that the exclusionary rule would apply if the panel found a violation of the
misdemeanor arrest statute. Goodro, 2021 WL 2387722, at *2. While Goodro mentions
                                               11
the panel's assumption in her petition for review, she provides no argument or authority
to support the legal proposition that a violation of the arrest statute requires application of
the exclusionary rule. See State v. Salary, 309 Kan. 479, 481, 437 P.3d 953 (2019)
("Issues not adequately briefed are deemed waived or abandoned.").


       Goodro did not substantively argue to the district court or to the Court of Appeals
panel that the exclusionary rule would be a proper remedy for violating the misdemeanor
arrest statute. The panel mentioned the issue in dicta but declined to address it based on
Goodro's failure to provide a substantive argument. Goodro mentions the panel's dicta in
her petition for review but again fails to substantively advocate for the exclusionary rule
as a proper remedy for a K.S.A. 22-2401(c)(2)(A) violation. Given the lack of substantive
argument, we specifically decline to consider the issue.


       Judgment of the Court of Appeals affirming the district court is affirmed.
Judgment of the district court is affirmed.




                                              12